Citation Nr: 0332863	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  02-17 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for bilateral 
sensorineural hearing loss, currently rated as 30 percent 
disabling.


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which increased the disability rating 
at issue from 20 percent to 30 percent.


REMAND

After the RO forwarded the case to the Board in July 2003, 
the following new evidence was added to the records assembled 
for appellate review:  (1) treatment records from P. A. 
Martinez Rivera, M.D., dated from April to August 2003; (2) a 
statement from B. Rodriguez, Jr., M.D., dated in August 2003; 
(3) VA treatment records, dated from July 1998 to March 2003; 
and (4) various statements from the veteran.  The veteran has 
not waived his right to have this additional evidence 
initially considered by the RO.

Recently, the United States Court of Appeals for the Federal 
Circuit invalidated provisions of 38 C.F.R. § 19.9(a)(2), and 
(a)(2)(ii).  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 234 F.3d 682 (Fed. Cir. 2003).  These 
provisions allowed the Board to develop evidence and take 
action to correct a missing or defective VCAA duty to notify 
letter as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  The Board also no longer has authority to 
decide claims based on new evidence that it develops or 
obtains without obtaining a waiver, such as the evidence 
mentioned above.  The result is that the RO must review 
evidence submitted by the veteran without a waiver, and 
adjudicate the claim considering that evidence, as well as 
evidence previously of record.

Further, a statement from the veteran, received in May 2003, 
indicates that additional medical evidence is available at 
the San Juan VAMC.  Therefore, such treatment records should 
be obtained and associated with the claims folder.

In this case, the record reveals that the veteran was last 
afforded a VA examination to assess the severity of his 
service-connected bilateral sensorineural hearing loss in 
November 2001.  Since then, the veteran has requested a new 
examination because he feels that his hearing has worsened.  
The Board concludes that in order to comply with VA's duty to 
assist and because the evidence of record with regard to the 
issue on appeal may be stale, he is entitled to a current VA 
examination.

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notice and 
development obligations have been 
satisfied.

2.  The RO should request the veteran to 
identify all health care providers who 
have treated him for bilateral 
sensorineural hearing loss in the recent 
past.  The RO should obtain treatment 
records from all sources identified by 
the veteran which are not already of 
record.

3.  The RO should obtain copies of 
treatment records for the veteran from 
the San Juan VAMC since March 2002.

4.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an audiological examination to 
determine the extent of the service-
connected bilateral sensorineural 
hearing loss.  The claims folder must 
be made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.  

5.  The RO should then re-adjudicate 
the issue on appeal.  If the benefit 
sought remains denied, the veteran and 
his representative, if any, should be 
provided with a Supplemental Statement 
of the Case.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


